DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pressure acquisition unit” (22 in the instant disclosure), “an estimation unit” (24 in the instant disclosure), and “an output unit” (26 in the instant disclosure) in claim 1, “an offset removal unit” (23 in the instant disclosure) and “an offset recovery unit” (25 in the instant disclosure) in claim 2, “a stress calculation unit” (27 in the instant disclosure) and “an accumulated-fatigue-damage-degree calculation unit” (28 in the instant disclosure) in claim 3. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See the annotation above for which elements in the specification are considered to correspond to the claimed limitations.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are directed to a strain estimation device and claim 3 is directed to a diagnosis device which are considered to be a machine. Claim 5 is directed to a strain estimation method which is considered to be a method. Therefore, claims 1-3 and 5 fall within one of the statutory categories of invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
With respect to step 2A Prong One, Claim 1 recites the limitations “a pressure acquisition unit configured to acquire a pressure signal including time-series pressure values at a predetermined position in a vicinity of the component; an estimation unit configured to estimate, based on the pressure signal, a strain signal including time-
With respect to Step 2A Prong 2, claim 1 further recites the additional elements of “a component in a fluid”. The additional element of a component is recited at a high level of generality that it represents no more than mere instructions to apply the judicial exceptions in a particular field of use. Further, the acquiring of and output of data, if they were considered to be additional elements would be considered extra-solution activity necessary for the performance of the abstract idea. Even when viewed in combination, this additional element does not integrate the recited judicial exception into a practical application. Therefore the claim as a whole is not considered to integrate the recited judicial exception into a practical application of the exception.
With respect to Step 2B, the additional element of “a component in a fluid” does not provide an inventive concept. The additional element of a component is recited at a 
Claim 2 merely extends the abstract idea identified above for claim 1 and does not add any further additional elements. Therefore, the claim is considered to be directed to the abstract idea analogously to claim 1 above.
Claim 3 recites the further additional elements of “a stress calculation unit configured to calculate, based on the strain signal output from the strain estimation device, a stress signal including time-series stress values applied to the component; and an accumulated-fatigue-damage-degree calculation unit configured to calculate the accumulated fatigue-damage degree of the component based on the stress signal” which are likewise considered to be mathematical concepts. The grouping of “mathematical concepts” as set forth in MPEP 2106.04(a) is not limited to formulas or equations, and specifically includes “mathematical relationships” and “mathematical calculations” as exemplars of a mathematical concept. Thus, these limitations recite concepts that fall into the “mathematical concept” group of abstract ideas. Claim 3 
With respect to step 2A Prong One, Claim 5 recites the limitations “a pressure acquisition step of acquiring a pressure signal including time-series pressure values at a predetermined position in a vicinity of the component; an estimation step of estimating, based on the pressure signal, a strain signal including time-series strain values occurring at the component; and an output step of outputting the strain signal, wherein the pressure signal is converted into the strain signal in the estimation step using an estimation filter determined based on a power spectral density of pressure and a power spectral density of strain occurring at the component when the pressure is applied to the position” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” as set forth in MPEP 2106.04(a) is not limited to formulas or equations, and specifically includes “mathematical relationships” and “mathematical calculations” as exemplars of a mathematical concept. In addition, the receiving of data and outputting of a signal could be carried out as purely mental processes or are equivalent to human work. Thus, these limitations recite concepts that fall into the “mathematical concept” group and the “mental process” group of abstract ideas.
With respect to Step 2A Prong 2, claim 5 further recites the additional elements of “a component in a fluid”. The additional element of a component is recited at a high level of generality that it represents no more than mere instructions to apply the judicial exceptions in a particular field of use. Further, the acquiring of and output of data, if they were considered to be additional elements would be considered extra-solution activity 
With respect to Step 2B, the additional element of “a component in a fluid” does not provide an inventive concept. The additional element of a component is recited at a high level of generality that it represents no more than mere instructions to apply the judicial exceptions in a particular field of use. Further, the acquiring of and output of data, if they were considered to be additional elements would be considered extra-solution activity necessary for the performance of the abstract idea. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, this limitation does not amount to significantly more than the above indicated abstract ideas. Even when viewed in combination, this additional element represents merely generally linking the use of the judicial exception to a particular technological environment or field of use and extra-solution activity, which do not provide an inventive concept. Therefore, claim 5 is not eligible. 

Response to Arguments
Applicant's arguments filed 1/06/2021 have been fully considered but they are not persuasive.
With respect to Applicant’s argument on page 3 that the pending claims cannot be performed in the mind and therefore do not recite concepts that fall into one of the categories of abstract ideas, it is note that the receiving of data and outputting of a 
With respect to Applicant’s arguments on pages 3-5, Applicant fails to identify any additional elements that would integrate the above identified abstract idea into a practical application. The assertion on page 4 that “evaluating the claim language “as a whole,” including the “combination of elements” recited, demonstrates that the claims are clearly directed to the “practical application” of estimating strain of a component provided in the fluid” is not accompanied by an identification of the additional elements that provide integrating into the asserted practical application. The only additional element identified above is “a component in a fluid” which is recited at a high level of generality that it represents no more than mere instructions to apply the judicial exceptions in a particular field of use. The asserted benefit of allowing “the acquisition of strain of a component provided in a fluid without using a strain gauge, as described in the specification at paragraphs [0004]-[0007]” on page 5 similarly is not tied to the additional elements claimed and therefore cannot integrate the claimed abstract ideas into a practical application or provide an inventive concept. Therefore, the claims are not eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E SIMMONS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENNIFER E SIMMONS/Primary Examiner, Art Unit 2853